Citation Nr: 1419367	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

In February 2012 the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of this hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and VBMS to insure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected residuals of a TBI are characterized by impairment of less than 2 for all facets of cognitive impairment and other residuals of TBI.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for TBI are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.21, 4.124a, Diagnostic Code 8045 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Issues

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating for TBI.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a December 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in March and August 2009, September 2010, and June and October 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.  Lastly, the record fails to show harmful error under Bryant as the development (medical examinations) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his residuals of TBI.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected residuals of a traumatic brain injury (TBI) have been evaluated as 10 percent disabling under 38 C.F.R. § 4.125a, Diagnostic Code 8045.  

Diagnostic Code 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2013).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2013).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a Diagnostic Code 8045, Note (3) (2013).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2013).

In March 2009, the Veteran underwent a VA examination where he stated that he was exposed to about 5 improvised explosive devices (IEDs) while in service, and that he may have had a loss of consciousness from one close range IED which exploded under his Hum-V, and did cause a loss of consciousness in several other soldiers.  The Veteran states there are a few seconds at least that he could not account for after the blast.  

At examination, the Veteran denied headaches, photophobia and phonophobia, and dizziness and vertigo.  He reported some right grip weakness which has occurred since service, and is more noticeable when working in construction.  The Veteran denied dropping objects or trouble with dexterity, but did find it more difficult to hold on to heavy equipment, such as a jackhammer, for a long period of time due to grip weakness.

The Veteran also reported ongoing intermittent parethesias over his entire left and right arms, and into both thumbs and the first two fingers since service.  He noted this usually happens while he is asleep, but can also occur in the right hand when holding construction equipment or a steering wheel.  

Aside from headaches, the Veteran denied pain associated with TBI.  Additionally, the Veteran reported severe insomnia since service, receiving only 2 to 3 hours of sleep per night without medication, but did note that medication helped.  He denied fatigue and problems with mobility and balance.  He endorsed memory impairment, which he noted as moderate.  He reported forgetting appointments, things that his wife has told him many times, and misplacing items.

The Veteran denied other cognitive problems, stating that he was able to effectively multi-task, but noted problems processing information that his wife may tell him, as well as driving instructions.  He reported ongoing word finding problems, and stated he becomes frustrated when speaking.  He denied any visual-spatial orientation problems with driving, such as getting lost, but stated that he was too hypervigilant and was having road rage, so had not driven for several months.  

Since his first deployment ended, the Veteran reported significant affective disturbance, with a very aggressive, labile mood.  He noted severe anxiety and depression that were almost overwhelming.  He noted ongoing flashbacks and nightmares, as well as suicidal ideation and self-mutilation.

The Veteran denied issues with speech or swallowing, or any alteration in taste or smell.  He denied visual symptoms, but endorsed tinnitus.  He denied loss of consciousness, except when drinking in excess.  The Veteran endorsed his mood and difficulties with memory and concentration have worsened significantly over the past year. 

The Veteran stated he was currently unemployed, with the exception of enlistment in the national guard.  He stated he was working in construction until 3 months ago, when he was laid off.

On examination, the Veteran had complaints of mild memory loss, impairment of attention, concentration, or executive functions but without objective evidence on screening examination.  He displayed moderately impaired judgment, frequently or always inappropriate social interaction, and orientation to person, place, time or situation.  Motor activity was listed as normal at all times, with subjective complaints of right grip weakness and mild right abductor pollicis brevis weakness on examination.  The Veteran had normal visual spatial orientation.  The examiner noted the Veteran's subjective symptoms were all neurobehavioral, and that the Veteran did have one or more neurobehavioral effects that interfered with occupational and social interaction on most days or that occasionally required supervision for safety of self or others.  The Veteran's spoken or written language was occasionally impaired, but the Veteran was able to express complex ideas.  The Veteran's conscious was normal with the exception of blackouts from substance abuse.

The examiner concluded the Veteran had a mild TBI, but multiple IED exposures, concurrent posttraumatic stress disorder (PTSD), and cannabis use, all compounded the TBI deficits and prevented normal recovery from TBI.  Though the examiner felt the difficulties with word finding were more suggestive of TBI than PTSD, there was significant overlap between the two.

In a March 2009 addendum opinion, the examiner reviewed a MRI of the Veteran's brain and determined there was a small area of geterogenous gliosis in the lower central midbrain, more likely than not representing chronic injury from TBI.  The examiner concluded this would be unlikely to explain intermittent, positional numbness in the extremities or other symptoms like cognitive problems, based on the location of the injury.

In an August 2009 VA examination, the Veteran obtained an average verbal comprehension index on the WAIS-IV.  The examiner noted the Veteran's test results, along with his reports of educational attainment indicate probable average preinjury functioning.

The Veteran performed higher than expected on tests of visuospatial abilities.  Attention and concentration were in the expected range.  Information processing and visuomotor speed were somewhat higher than expected.  

The examiner concluded that the Veteran generally performed within the expected range on all the subtests with the exception of memory for stories; however, the examiner felt the performance on memory for stories could partially be attributed to his marijuana use.  The examiner felt the Veteran's testing was generally within the expected range, and that it did not appear that the Veteran was having any significant cognitive difficulties based on the testing.  Overall, the examiner concluded the clinical history and MRI were still consistent with mild TBI, but there was no evidence of significant neurocognitive impairment.

In September 2010, the Veteran underwent a VA examination, complaining of anxiety presenting as racing heart, tunnel vision, and non-cardiac chest pain.  He reported being compulsive with his money.  From a neurologic standpoint, the Veteran had no complaints and reported his condition was otherwise stable.

The Veteran reported mixed headaches weekly to monthly, resembling tensions (weekly) and migraine (monthly).  The headaches were noted as moderate to severe in nature, lasting 3 hours or less.  The Veteran also reported occasional orthostatic dizziness, or vertigo.  Psychiatric episodes included anxiety episodes and mood swings.  Memory impairment was noted as mild, and cognitive symptoms included decreased attention and difficulty concentrating.

Problems with memory included mild memory loss, such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, and finding misplaced items.  Subjective complaints also included problems with attention, concentration, or executive functions, though these were without objective evidence on testing.

The Veteran showed moderately impaired judgment.  The examiner noted that for a complex or unfamiliar decision, the Veteran was usually unable to identify, understand and weigh alternative, understand the consequences of choice, and make a reasonable decision, though the Veteran had little difficulty with simple decisions.

The examiner noted occasionally inappropriate social interaction.

The Veteran was always oriented to person, time, place, and situation.  The Veteran also had normal motor activity and visual spatial orientation.  The examiner noted three or more subjective symptoms which mildly interfere with work, daily living or family to include intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  The examiner noted one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language, and was able to comprehend spoken and written language.  Consciousness was normal at examination.

The examiner concluded that although there was a mild TBI, the Veteran's complaints were not due to TBI, but were more likely than not due to the Veteran's PTSD and anxiety disorder.

In a June 2011 VA examination, the Veteran complained of intermittent episodes of tunnel vision and occipital/midfrontal pressure that often occurs when he gets up quickly, but does not last more than 15 minutes and resolves.  The Veteran felt the headaches began during his deployment with the IED blast and seemed to be improving but had recently worsened.  The headaches occurred 1 to 2 times per week.  He reported worsening left and right grip weakness, which he reported he had since service, but was more noticeable when working in construction a few months ago.  He denied dropping objects or trouble with dexterity, but does find it more difficult to hold on the heavy equipment such as a jackhammer for long periods.  The Veteran also endorsed ongoing intermittent parethesias over his entire right and left arm into both thumbs and the first two fingers.  He felt that aside from his left hand weakness, his symptoms had not changed significantly over the last two years since his March 2009 examination.

The neurological examination results were identical to the March 2009 results, with the added assessment of 3 or more subjective symptoms that mildly interfere with work, instrumental activities or daily living, family or other close relationships.  The examiner concluded that the Veteran's clinical history and MRI were still consistent with mild TBI, though there was no evidence of significant neurocognitive impairment at this time.  Based on the Veteran's brain MRI, an examiner ruled out severe TBI.  The examiner determined the Veteran's mild TBI was compounded by PTSD and alcohol abuse, which has delayed the Veteran's recovery from the TBI.  The examiner concluded the Veteran's symptoms had subjectively worsened instead of improved, which was not consistent with TBI and more consistent with the Veteran's comorbidities.  The examiner went on to state that with aggressive alcohol abstinence and PTSD treatment, cognitive deficits and affective derangements more likely than not will improve over time, but the timeframe and extent of this improvement cannot be predicated with certainty.  

In October 2011, the June 2011 examiner provided an addendum opinion.  He again noted the Veteran's complaints of mild memory loss, moderately impaired judgment, frequently inappropriate social interaction, three or more subjective symptoms that interfere with daily living, one or more neurobehavioral effects that interfere with occupational and social interaction, and occasional impairment of comprehension or expression.  The examiner opined that all of the above noted areas of cognitive and behavioral impairment are more likely than not due to the Veteran's psychiatric conditions of depression and PTSD rather than TBI.  The examiner concluded there was no evidence of clear TBI residuals at that time.  The examiner added that the Veteran's brief headaches, tunnel vision and lightheadedness were less than likely due to TBI, but determined that he could not state the etiology of those symptoms.

In his February 2012 Board hearing, the Veteran testified to difficulties with his short term memory.  He reported difficulty with recently learned facts, but denied trouble with things learned long ago.  The Veteran further endorsed headaches, particularly in response to physical exertion or gasoline fumes.  He also stated fluorescent lights and the television screen could trigger a headache.  Last, the Veteran's representative noted the Veteran suffered from anger issues and marital problems, including divorce.

The Veteran's friend, J.D., testified that he met the Veteran around 1999, while the Veteran was still in high school.  J.D. stated that while the Veteran was in high school he was a "superstar" and that other kids "wanted to be like him."  He noted the Veteran was always respectful.  He stated that in 2009, he and the Veteran reconnected while both enrolled in the Community College.  He reported being good friends with the Veteran, and said he acted as a "calming factor" for the Veteran, and would often try to dissuade the Veteran from becoming angry in social situations.  

Under Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately. 

The October 2011 VA addendum opinion determined that all the Veteran's cognitive and behavioral deficits, including memory loss, moderately impaired judgment, frequently inappropriate social interaction, subjective symptoms that mildly interfere with daily living (insomnia, fatigue, and lightheadedness), neurobehavioral effects (hypervigilance, homicidal and suicidal ideations, severe anxiety and depression), comprehension and expression problems were more likely than not due to the Veteran's TBI.  The examiner determined the Veteran's headaches and tunnel vision, too, were not attributable to TBI.  There were no residuals of TBI found on examination.  This opinion is consistent with prior VA opinions.  Thus, a worsening of residuals of a TBI is not demonstrated.  Additionally, the Veteran is compensated for these symptoms under his evaluation for PTSD (70 percent).  While the Veteran credibly believes that his symptoms warrant a higher rating, his lay evidence is outweighed by the medical evidence.  The medical examiners have expertise in evaluating TBI so their findings and opinions are entitled to greater evidentiary weight.  As such, the Board concludes the Veteran is not entitled to a rating in excess of 10 percent for residuals of TBI under Diagnostic Code 8045.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's residuals of a TBI is not inadequate.  The Veteran's problems with headaches, communication, short term memory, and others are all fully contemplated by the rating schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 10 percent for residuals of a TBI is denied.  


REMAND

The Board must remand the TDIU issue for further development. 

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2013).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013).  

In his February 2012 Board hearing, the Veteran testified that he was living with his girlfriend and her parents in the pool house.  He stated he had not lived in his own residence since July 2010, and had been periodically living with 3 different girlfriends since that time.  He reported his last job was in February 2009, a couple months before his divorce.  His divorce, he stated, was the result of domestic violence.

The Veteran noted that two months after service he obtained a job at Lowe's, where he worked the night shift.  He worked there for two and a half months, but eventually left because he did not like that the store was locked during the night time hours, and "couldn't deal with people sneaking up on [him] in a big warehouse where [he was] locked in, confined."  

Subsequently, the Veteran stated he returned to work at a pizza parlor where he previously worked in high school.  He stated that he initially worked at the register but got into confrontations with customers about pizzas and toppings.  He stated that since the pizza parlor had a need for someone "up front" and he could not deal with customers, he was dismissed.  

Next, the Veteran began working with a laboring company working with HVAC, heating and air conditioning.  He stated he was drilling into concrete with saws.  He reported that on one occasion someone came and grabbed him on his back, and that in response he turned the saw toward the individual.  As a result he was dismissed from the position.

He testified that his inability to deal with people walking up behind him, or to interact socially with people was the cause of his dismissal from each position.  The Veteran credited his difficulty in retaining employment to his service connected PTSD.

In July 2011, the Veteran underwent several VA examinations for his service connected disabilities.  The TBI examiner concluded the Veteran was not unemployable as a result of any TBI deficits.  Likewise, the PTSD examiner concluded the Veteran was not unemployable at the time of the examination based solely on the Veteran's PTSD and other psychiatric disorders.  The joints examiner, who diagnosed the Veteran with a chronic lumbar spine strain with left sacroiliac joint tenderness and chronic cervical spine strain, stated he [expects] that [the Veteran] would be stable with all opportunities for employment."

However, in his June 2010 claim for TDIU, the Veteran asserted that his individual unemployability was due his service connected disabilities in sum, including his PTSD, migraines and other service connected disabilities, which created daily barriers toward gainful employment.  Further, the Veteran stated he cannot work with his back to anyone, fears confrontation with others, and has poor communication skills.  The Veteran claims he has suicidal and homicidal tendencies.

The Board finds that the Veteran should be afforded a Social and Industrial Survey.  The examiner should offer an opinion as to the impact of the Veteran's service connected disabilities on his ability to gain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent updated VA and non-VA treatment records since October 2011.

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including the June 2010 VA Form 21-8940, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

3.  Then, readjudicate the claim.  If the claim for TDIU is denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


